Title: To James Madison from Charles Hall, 7 June 1813
From: Hall, Charles
To: Madison, James


Sir
New York, June 7th: 1813
I had the honour to write to you a fortnight ago, but not having received an answer to my letter I am apprehensive it has been intercepted. The purport of my letter Sir, is a proposition to you, as Executive of the United States, to sell the secret of making and using the sub-marine-machine for destroying the Enemies Vessels on the Coasts and in harbours, which was used by the English on the coast of France some few years ago but which the Enemy’s Government, on reflection, discouraged and disused, from an apprehension that their invention may be turned against themselves.

I now Sir, further request leave to sell to you the art of making and using the Congreve Rockets. I am perfectly well acquainted with the different ingredients with which they are made and the manner of using them.
At this particular moment Sir, when another Town (New London) is threatened by the cruel Enemy, the application of these two inventions of theirs against themselves may put a stop to their plundering, burning, savage mode of Warfare.
I assure Sir, it is not with a view of getting a large sum of money from the U.S. that I wish to make you acquainted with these very cheap and very valuable means of defense; could I get a living I would not ask any thing for disclosing these inventions to you. I do it for the purpose of annoying the Enemy, whose injustice and barbarity I have fully experienced, particularly on board their prison Ship, the Nassau, about two months ago.
Please to have your answer left at No. 55 South Street. I have the Honour to be Sir, Your very obedient Servant
C. Hall
